Mario Pittoni, J.
Motion by the defendants for summary judgment dismissing the complaint in an action for specific performance of a contract for the purchase and sale of real estate.
The complaint alleges that on July 8, 1961 the defendants entered into an agreement to sell their property to the plaintiff. A binder attached to the moving papers shows that $25 was paid to the defendants, and that a price of $16,000 was agreed upon, but it does not disclose when the formal contract was to be signed or when title was to be conveyed. The affidavit of the plaintiff’s president itself reveals that there was no agreement on those matters. A mere agreement on the price is not enough. There must be an agreement “ not alone as to the price, but as to the terms of exchange, the time of talcing title and all the incidents of the transaction.” (Haase v. Schneider, 112 App. Div. 336, 338; see, also, Matter of Altz, 274 App. Div. 894, affd. 300 N. Y. 607.)
Moreover, it appears that on or about August 16, 1961 the defendants returned, and the plaintiff retained the down payment of $25.
Since it clearly appears that an agreement was not entered into un July 8, 1961, the complaint must be dismissed. Motion is granted.